      Case 4:18-cv-01044-HSG Document 127 Filed 04/09/19 Page 1 of 3



 1 Ann McFarland Draper (Bar No. 065669)
   courts@draperlaw.net
 2 Draper Law Offices
   75 Broadway, Suite 202
 3 San Francisco, California 94111
   Telephone: (415) 989-5620
 4
   QUINN EMANUEL URQUHART & SULLIVAN, LLP
 5 Kevin P.B. Johnson (Bar No. 177129)
   kevinjohnson@quinnemanuel.com
 6 Andrea Pallios Roberts (Bar No. 228128)
   andreaproberts@quinnemanuel.com
 7 555 Twin Dolphin Drive, 5th Floor
   Redwood Shores, California 94065-2139
 8 Telephone:    (650) 801-5000
   Facsimile:    (650) 801-5100
 9
   Ed DeFranco (Bar No. 165596)
10 eddefranco@quinnemanuel.com
   51 Madison Avenue, 22nd Floor
11 New York, NY 10010
   Telephone:    (212) 849-7000
12 Facsimile:    (212) 849-7100

13 John E. Nathan (Pro Hac Vice)
   jnathan155@yahoo.com
14 John E. Nathan LLC
   1175 Park Avenue
15 New York, NY 10128
   Telephone:     (917) 960-1667
16
   Attorneys for Defendants and Counterclaimants
17
                                UNITED STATES DISTRICT COURT
18
                 NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
19
   TECHSHOP, INC., a California corporation,     CASE NO. 4:18-CV-01044-HSG (JCS)
20 DORIS A. KAELIN, in her capacity as
   Chapter 7 bankruptcy trustee for TECHSHOP,    DEFENDANTS’ AND
21 INC.                                          COUNTERCLAIMANTS’
                                                 ADMINISTRATIVE MOTION TO FILE
22                Plaintiff,                     UNDER SEAL PORTIONS OF MOTION
                                                 IN LIMINE NO. 1 RE: PLAINTIFF’S
23        vs.                                    NEW CLAIM THAT “THE SHOP.BUILD”
                                                 INFRINGES PLAINTIFF’S “TECHSHOP”
24 DAN RASURE, et al.,                           SERVICE MARKS, FIRST DISCLOSED
                                                 AFTER FACT DISCOVERY CLOSED
25                Defendants.

26                                           Pretrial Conference: April 30, 2019, 3:00 p.m.
     AND RELATED COUNTERCLAIMS               Trial: June 3, 2019, 8:00 a.m.
27

28

                                                         Case No. 4:18-CV-01044-HSG (JCS)
          DEFENDANTS’ AND COUNTERCLAIMANTS’ ADMINISTRATIVE MOTION TO FILE UNDER SEAL
       Case 4:18-cv-01044-HSG Document 127 Filed 04/09/19 Page 2 of 3



 1          Pursuant to Civil L.R. 7-11 and 79-5, Defendants and Counterclaimants (“Defendants”) bring

 2 this administrative motion to file under seal limited portions of their Motion in Limine No. 1 Re:

 3 Plaintiff’s New Claim That “The Shop.Build” Infringes Plaintiff’s “TechShop” Service Marks, First

 4 Disclosed After Fact Discovery Closed (“Motion in Limine No. 1”). Defendants certify that they have

 5 reviewed and complied with Civil L.R. 79-5.

 6          Defendants request an order granting their motion to file under seal the materials in the

 7 following table:

 8                                           Portions to be Filed Under             Party Claiming
                 Document
                                                        Seal                        Confidentiality
 9
       Motion in Limine No. 1             Yellow highlighted portions of        Plaintiff
10                                        the document
11     Exhibit 1 to the Declaration of    Entire document                       Plaintiff
       Andrea Pallios Roberts in
12     Support of Motion in Limine
       No. 1 (“Roberts AMTFUS”)
13

14
            Civil Local Rule 79-5 requires that a party seeking sealing “establish[] that the document,
15
     or portions thereof, are privileged, protectable as a trade secret or otherwise entitled to protection
16
     under the law” (i.e., is “sealable”). Civil L.R. 79-5(b). The sealing request must also “be
17
     narrowly tailored to seek sealing only of sealable material.” Id.
18
            Defendants seek to seal the portions of its Motion for Limine No. 1 identified above only
19
     because Plaintiff has designated the information confidential and/or highly confidential. Roberts
20
     AMFTUS Dec., ¶ 4.
21
            In compliance with Civil Local Rule 79-5(d), redacted and unredacted versions of the
22
     above listed documents accompany this Administrative Motion. For the foregoing reasons,
23
     Defendants respectfully request that the Court grant their Administrative Motion.
24

25

26

27

28

                                            -1-              Case No. 4:18-CV-01044-HSG (JCS)
              DEFENDANTS’ AND COUNTERCLAIMANTS’ ADMINISTRATIVE MOTION TO FILE UNDER SEAL
      Case 4:18-cv-01044-HSG Document 127 Filed 04/09/19 Page 3 of 3



 1 DATED: April 9, 2019

 2

 3
                                         By        /s/ Andrea Pallios Roberts
 4                                          Ann McFarland Draper (Bar No. 065669)
                                            courts@draperlaw.net
 5                                          Draper Law Offices
                                            75 Broadway, Suite 202
 6                                          San Francisco, California 94111
                                            Telephone: (415) 989-5620
 7
                                            QUINN EMANUEL URQUHART &
 8                                          SULLIVAN, LLP
                                            Kevin P.B. Johnson (Bar No. 177129)
 9                                          kevinjohnson@quinnemanuel.com
                                            Andrea Pallios Roberts (Bar No. 228128)
10                                          andreaproberts@quinnemanuel.com
                                            555 Twin Dolphin Drive, 5th Floor
11                                          Redwood Shores, California 94065-2139
                                            Telephone:    (650) 801-5000
12                                          Facsimile:    (650) 801-5100

13                                          Ed DeFranco (Bar No. 165596)
                                            eddefranco@quinnemanuel.com
14                                          51 Madison Avenue, 22nd Floor
                                            New York, NY 10010
15                                          Telephone:   (212) 849-7000
                                            Facsimile:   (212) 849-7100
16
                                            John E. Nathan (Pro Hac Vice)
17                                          jnathan155@yahoo.com
                                            John E. Nathan LLC
18                                          1175 Park Avenue
                                            New York, NY 10128
19                                          Telephone:    (917) 960-1667

20                                          Attorneys for Defendants and Counterclaimants

21

22

23

24

25

26

27

28

                                         -2-              Case No. 4:18-CV-01044-HSG (JCS)
           DEFENDANTS’ AND COUNTERCLAIMANTS’ ADMINISTRATIVE MOTION TO FILE UNDER SEAL
